         Case 1:19-cr-00315-VSB Document 17 Filed 02/12/20 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      February 12, 2020

BY ECF

The Honorable Vernon S. Broderick
United States District Judge
Southern District of New York
                                                                        2/24/2020
40 Foley Square
New York, New York 10007

       Re:    United States v. Rene Barrientos, 19 Cr. 315 (VSB)

Dear Judge Broderick:

       The Government writes with consent of defense counsel to request an adjournment of the
defendant’s sentencing, currently scheduled for March 20, 2020. The request is made in order to
accommodate the schedule of victims who wish to be present. The parties and victims are available
on March 27, 2020 at 2:30 p.m. if that time is convenient for the Court.


                                               Respectfully submitted,

                                               GEOFFREY S. BERMAN
cc: Donald Duboulay, Esq.                      United States Attorney


                                         By:
SO ORDERED:                                    Karin Portlock / Kiersten Fletcher
                                               Assistant United States Attorneys
                                               (212) 637-1589 / 2238


HONORABLE VERNON S. BRODERICK
UNITED STATES DISTRICT JUDGE
